Citation Nr: 1817619	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include heart palpitations, periodic tachycardia, and premature ventricular contractions. 

2.  Entitlement to service connection for a bilateral eye disorder, to include loss of visual acuity. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for allergies to egg-based vaccinations.  

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected vertigo and multiple joint arthritis due to residuals of serum sickness with degenerative arthritis and degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a lumbar spine disorder.  

6.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disorder. 

7.  Entitlement to an evaluation in excess of 10 percent for multiple joint arthritis due to residuals of serum sickness with degenerative arthritis and degenerative disc disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1974.  He also had additional service in the West Virginia Air National Guard from May 1975 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the claims for service connection for loss of visual acuity, a heart disorder, and allergies to egg-based vaccinations were previously considered and denied by the Agency of Original Jurisdiction (AOJ) in a July 2003 rating decision.  However, additional service treatment and service personnel records have been associated with the claims file since the July 2003 rating decision.  These additional records include relevant treatment reports that pertain to the Veteran's heart and eye disorders.  See, e.g., January 1982 examination; November 1982 clinical record; July 1998 eye evaluation.  The Board notes that the records were in existence and not previously associated with the claims file at the time of the July 2003 rating decision.  Therefore, 38 C.F.R. § 3.156(c) applies with respect the claims for service connection for an eye disorder and a heart disorder, and the claims will be reconsidered on the merits.

However, with respect to the claim for service connection for allergies to egg-based vaccinations, the additional service records merely reiterate that the Veteran experienced adverse reactions to egg-based vaccinations, which was already substantiated at the time of the July 2003 rating decision.  Therefore, the threshold question of whether new and material evidence has been submitted must still be addressed for that claim. 

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, in a February 2016 rating decision, the RO granted service connection for vertigo (claimed as labyrinthitis) with hearing impairment (diagnosed as bilateral hearing loss) and tinnitus.  The AOJ specifically noted that the determination was considered a full grant of the benefit sought on appeal with respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore, those issues are no longer on appeal, and no further consideration is necessary.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997)

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional evidence has been associated with the claims file since the January 2016 statement of the case.  However, in September 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As previously noted, the Veteran had a verified period of active duty service from October 1970 to June 1974.  He also had additional service in the West Virginia Air National Guard from May 1975 to September 2001.  National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state or territory.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In this case, the Veteran's medical records reflect that he received treatment for eye and heart disorders during his period of service in the National Guard.  In this regard, a July 1998 eye examination noted an assessment of a corneal guttata secondary to environmental phenomenon or early Fuchs' dystrophy, and a July 2000 eye evaluation noted that the Veteran suffered a detached vitreous in his left eye in 1999.   In addition, a January 1976 private echocardiogram (ECG) report indicated that the Veteran had a mitral valve prolapse.  His service treatment records also note assessments of borderline first degree AV block, intermittent type I second degree AV block, and possible left atrial enlargement.  See, e.g., November 1980, January 1982, and July 1997 service treatment records.  Therefore, additional verification is necessary to determine whether the Veteran's heart and eye disabilities were incurred during a period of qualifying service.   

Regarding the claim for service connection for a bilateral eye disorder, a February 2003 VA examination noted that external eye and funduscopic examinations were normal and unrevealing.  Subsequently, in a December 2015 VA examination, the examiner diagnosed the Veteran with Fuchs' dystrophy and nuclear cataracts, and he opined that the disorders were not service-connected.  He further opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, the examiner's only supporting rationale was that the Veteran's eye disorders were age-related.  Moreover, he did not provide any rationale for his opinion regarding direct service connection.  Therefore, an additional VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a heart disorder, the Veteran was afforded VA examinations in February 2003 and December 2015.  In the February 2003 VA examination, the examiner opined that the Veteran's cardiac arrhythmias that began during his military service were asymptomatic and were as likely as not secondary to his diagnosis of a mitral valve prolapse.  In so doing, he noted that private treatment records dated after the Veteran's period of active duty indicated that he might have a mitral valve prolapse.  However, the examiner did not adequately address whether the Veteran's heart disorder was directly related to his active service.  

In the December 2015 VA examination, the examiner opined that the Veteran's heart disorder was less likely than not proximately due to or the result of his service-connected condition.  However, the examiner did not address the Veteran's lay statements regarding the ongoing nature of his symptoms or the private treatment records that noted he was prescribed beta-blockers.   Therefore, an additional VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a back disorder, a February 2003 VA examiner diagnosed the Veteran with a chronic mild sprain of the lumbosacral spine and noted that x-ray findings showed possible osteopenia.  In a July 2003 VA addendum opinion, the examiner opined that the Veteran's mild chronic lumbosacral strain was service-connected.  However, he provided no supporting rationale for his opinion.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was subsequently afforded VA examination in May 2012 and December 2015 during which the examiners diagnosed him with degenerative joint disease and degenerative disc disease of the lumbosacral spine.  The May 2012 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He further opined that the Veteran's degenerative joint disease and degenerative disc disease were not related to serum-sickness.  However, the examiner did not adequately address whether the Veteran's back disorder was caused or aggravated by his service-connected multiple joint arthritis residuals of serum sickness.  Therefore, a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claims for service connection for radiculopathy of the right and left lower extremities, the Veteran was afforded VA examinations in May 2012 and December 2015.  

In a May 2012 VA spine examination, the examiner diagnosed the Veteran with radiculopathy of the left lower extremity with sciatic nerve involvement.  However, in a May 2012 VA peripheral nerve examination, the examiner stated that the Veteran's sciatic nerve was normal when addressing the affected nerve and severity of his condition.  In addition, in a December 2015 VA examination, the examiner diagnosed the Veteran with sciatica.  However, he also indicated that the Veteran had right and left mild incomplete paralysis of numerous other nerves, including  the superficial peroneal nerve, anterior tibial (deep peroneal) nerve, interior popliteal (tibial) nerve, posterior tibial nerve,  internal saphenous nerve, obturator nerve, external cutaneous nerve, and illio-inguinal nerve.  

In addition, the May 2012 VA examiner opined that the Veteran's degenerative joint disease of the lumbosacral spine and cervical spine was not related to or caused by his in-service serum sickness.  However, the Board notes that the Veteran is currently service-connected for cervical spine degenerative joint disease and multiple joint arthritis due to residuals of serum sickness.  Moreover, the December 2015 VA examiner did not adequately address whether the Veteran's right and left lower extremity radiculopathy was caused by or aggravated by his service-connected multiple arthritis due residuals of serum sickness.  Therefore, a remand is necessary to clarify the nature and etiology of the Veteran's disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that the claims for service connection for radiculopathy of the right and left lower extremities are inextricably intertwined with the Veteran's claim for service connection for lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

The Board does acknowledge that the Veteran submitted a September 2017 Disability Benefits Questionnaire (DBQ) from his private physician.  In the DBQ, Dr. K.W. indicated that the Veteran's arthritis condition included involvement of his ophthalmological and cardiac systems.  Specifically, he stated that the Veteran's cardiac PVCs, allergies to egg-based vaccinations, and diminished visual acuity were all based on serum sickness.  Dr. K.W. also stated that the Veteran's serum sickness resulted in widespread arthritis and subsequent degenerative disc disease and radiculopathy.  However, Dr. K.W. provided no supporting rationale for his opinions and did not address the VA medical opinions of record.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran also submitted a September 2017 private medical statement from Dr. K.M. (initials used to protect privacy) in which she noted that the Veteran was diagnosed with Foch's corneal dystrophy and that he underwent cataract surgery in 2016.  However, Dr. K.M. did not provide an opinion regarding the etiology of the Veteran's eye disorder.

For these reasons, additional VA examinations and medical opinions are needed to address the nature and etiology of these claimed disorders.

Moreover, during the September 2017 hearing, the Veteran testified that his service-connected multiple joint arthritis due to residuals of serum sickness with cervical spine degenerative arthritis and degenerative disc disease increased in severity.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the May 2012 and December 2015 VA examination reports do not include all of the findings required under Correia v. McDonald, 28 Vet. App. 158 (2016).  
The Board acknowledges that the September 2017 DBQ submitted by the Veteran contains relevant findings.  However, Dr. K.W. indicated that he did not perform range of motion testing because the examination was not conducted during a flare-up.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected multiple joint arthritis disability.  

Furthermore, during the September 2017 hearing, the Veteran's representative specifically requested that VA assist in obtaining his outstanding private treatment records.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records.    

In addition, the Board notes that the Veteran testified that he receives ongoing private medical treatment from Dr. K.W.  As discussed above, in a September 2017 DBQ, Dr. K.W. commented on the Veteran's allergies to egg-based vaccines.  As such, any private medical records obtained may be potentially relevant to the issue of whether new and material evidence has been received to reopen the Veteran's allergies to egg-based vaccinations.  Therefore, the Board finds that the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders remaining on appeal.  A specific request should be made for authorization to obtain records from the private physicians identified during the September 2017 Board hearing, to include Dr. C., Dr. K.M., Dr. P.F., Dr. K.W., and Dr. J.M., (initials used to protect privacy), as well as any private physicians at the Robert C. Bird Clinic.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) that the Veteran had in the West Virginia Air National Guard in 1976, 1980, 1982, 1997, 1998, and 1999.

The AOJ should also verify whether the period of service was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, or whether the Veteran was ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral eye disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that his eye disorder is related to floaters that were treated during his period of active duty service.  See, e.g., August 2013 notice of disagreement.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current bilateral eye disorders.  

For each diagnosis identified, the examiner should state whether the disorder is a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(i)  For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury that occurred during service.  

(ii)  For any congenital disease, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service from October 1971 to June 1974. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder. 

(iii)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active duty service from October 1971 to June 1974 or any other verified period of active service, to include any symptomatology therein.  

(iv)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by or aggravated by the Veteran's service-connected multiple joint arthritis due to residuals of serum sickness with degenerative joint disease and degenerative disc disease of the cervical spine.  

In rendering his or her opinion, the examiner should consider the following: 1) the October 1970 examination report and the report of medical history in which the Veteran reported having eye trouble, floaters, myopia, and an astigmatism; 2) the March 1974 eye evaluation that noted a few areas of white without pressure probably secondary to mild vitreous traction; 3) the May 1974 eye evaluation that noted vitreal floaters; 4) the Veteran's service treatment records from his period of service in the National Guard, to include a July 1998 eye examination that noted an assessment of a corneal guttata secondary to environmental phenomenon or early Fuchs' dystrophy and a July 2000 report of medical history in which the Veteran reported that he suffered from a detached vitreous of the left eye in 1999; 5) the September 2017 private medical statement from Dr. K.M; 6) the September 2017 DBQ from Dr. K.W.; and 7) the February 2003 and December 2015 VA examinations.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any heart disorders that have been present during the appeal period.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active duty service from October 1971 to June 1974 or any other period of verified active service, to include any symptomatology or serum sickness therein.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by or aggravated by the Veteran's service-connected multiple joint arthritis due to residuals of serum sickness with degenerative joint disease and degenerative disc disease of the cervical spine.  

In rendering his or her opinion, the examiner should consider the following: 1) the May 1973 consultation request for a grade II systolic mitral murmur; 2) the January 1976 private medical records that noted mitral valve prolapse and that the Veteran complained of extra heart beats for the past three years; 3) the service treatment records dated in 1980 that noted an abnormal clinical evaluation of the heart and intermittent type I second degree AV block; 4) the November 1982 examination report that noted intermittent type I second degree AV block with no evidence of underlying cardiovascular disease, now resolved;  5) the July 1997 examination report that noted borderline echocardiogram with normal sinus rhythm, but possible left atrial enlargement; 6) the February 2003 and December 2015 VA examination reports; and 7) the September 2017 DBQ from the Veteran's private physician, Dr. K.L.W.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current lumbar spine disorder that manifested in or is otherwise causally or etiologically related to his active duty service from October 1971 to June 1974 or any other period of verified active service, to include any symptomatology or serum sickness therein.  

In rendering this opinion, the examiner should address the July 2003 VA addendum medical opinion.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current lumbar spine disorder that was caused by or aggravated by his service-connected disabilities, to include vertigo with bilateral hearing loss and tinnitus and/or multiple joint arthritis due to residuals of serum sickness with degenerative arthritis and degenerative disc disease of the cervical spine.

In rendering this opinion, the examiner should specifically address whether the Veteran has an altered gait due to his service-connected disabilities (as opposed to any other disorder), which may have caused or aggravated his current lumbar spine disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination of any right and left lower extremity radiculopathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has a neurological disorder or radiculopathy of the right and left lower extremities that is related to his in-service serum sickness and anti-rabies vaccinations.  See, e.g., March 2016 substantive appeal.  He has also asserted that his disorders are secondary to his service-connected multiple joint arthritis and his service-connected vertigo with hearing loss and tinnitus.  See, e.g., September 2017 Board hearing transcript, at 31.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all neurological disorders of the right and left lower extremities.  If any previously diagnosed disorders are not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active duty service from October 1971 to June 1974 or any other verified period of active service, to include any symptomatology or serum sickness therein.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by the Veteran's service-connected disabilities, to include multiple joint arthritis due to residuals of serum sickness with degenerative arthritis and degenerative disc disease of the cervical spine and/or vertigo with bilateral hearing loss and tinnitus.  

In rendering his or her opinion, the examiner should consider the following: 1) the September 2017 private medical evaluation from Dr. K.W.; and 2) the VA examination findings and opinions of record, including the February 2003 VA examination; June 2003 VA medical opinion; May 2012 VA spine and peripheral nerve examinations; and December 2015 VA spine and peripheral nerve examinations.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected multiple joint arthritis due to residuals of serum sickness with degenerative arthritis and degenerative disc disease of the cervical spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.  

The examiner should also state whether there is any ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address whether the Veteran's reported diminished grip strength is a manifestation of his service-connected multiple joint arthritis due to residuals of serum sickness or associated with a non-service connected disorder.  See, e.g., September 2017 Board hearing transcript.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

9.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should consider whether all manifestations of the Veteran's arthritis of multiple joints due to residuals of serum sickness with degenerative arthritis and degenerative disc disease of the cervical spine is appropriately rated, to include whether separate ratings are warranted.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




